Title: To James Madison from Thomas Huntington (Abstract), 19 February 1805
From: Huntington, Thomas
To: Madison, James


19 February 1805, Hartford. “I have been requested to write to The President in behalf of Noah Lester Esq, of Middlesex County, in this State.
“I have Known M Lester several years, his Character & Talents as a man of Integrity, & a Lawyer are Respectable.
“And his Uniform Attachment to the Constitution, and the System of measures pursued by the present Administration, have procured him the hatred of ’its enemies & the esteem of ’its Friends.”
